DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 12/16/2019 and 03/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This office action is in response to applicant’s filing on 02/21/2019. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6 and 19 recite the limitation, “wherein said camming assembly is configured to threadably disengage said onboard drive shaft”, which fails to comply with the enablement requirement because the specifications fail to provide any direction or working examples on how one of ordinary skill in the art could determine how the camming assembly is threadably disengaging the onboard cartridge drive shaft from some other structural component.
Claims 7-9 and 20 are rejected due to dependency on rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 19 recite the limitation, “wherein said camming assembly is configured to threadably disengage said onboard drive shaft”, which renders the respective claims indefinite because it is not clear from what structure the camming assembly is configured to disengage said onboard drive shaft.  In order to advance prosecution, the office will interpret the limitation as a drive shaft which is capable of disengaging from another element of the surgical instrument
Claims 7-9 and 20 are rejected due to dependency on rejected parent claim.
Claim 14 recites the limitation, “wherein said camming assembly is 110303028130 v1configured to move said firing member lockout assembly into said first position when said camming assembly is in said unfired position”, which renders the claim indefinite because the examiner is unable to determine how the camming assembly is configured to move an element without imparting any motion to that element.  In order to advance prosecution, the office will interpret the limitation as an element in motion relative to the member lockout assembly that is capable of engaging or disengaging the member lockout assembly.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parihar (US Pub 20140305987).

Regarding Claim 1, Parihar discloses a surgical instrument (2-Fig. 1), comprising:
a channel (1024-Fig. 36) configured to support a replaceable (paragraph [0210]e) surgical staple cartridge (1060-Fig. 36) therein; 
an anvil (1042-Fig. 36) movably supported on said channel and configured to selectively move between an open position and a closed position (paragraph [0212]); 
a rotary driven closure system (1070-Fig. 35) operably interfacing with said anvil and configured to move said anvil between said open position and said closed position upon application of rotary opening and closing motions thereto (paragraph [0213]); 
a rotary driven firing drive shaft (1102-Fig. 37) independently operable from said rotary driven closure system (Fig. 37, shaft 1102 is separate and distinct from shaft 1080); and 
an axially movable firing member (1092-Fig. 35) in driving engagement with said rotary driven firing drive shaft and configured for sliding engagement with said channel and said anvil upon application of rotary firing motions to said rotary driven firing drive (paragraph [0214] and Figs. 32-36, shaft 806 is connected to coupler 51 which interfaces with coupler 57, wherein the rotation of motor 805 will rotate firing system 1100). 

Regarding Claim 2, Parihar discloses wherein said axially movable firing member is supported in said replaceable surgical staple cartridge (Fig. 37, wedge 1092 appears to be at least partially support by cartridge 1060) and is configured to removably interface with said rotary driven firing drive shaft when said replaceable surgical staple cartridge is operably seated in said channel (paragraph [0214], “the wedge sled assembly may remain at the distal end of the surgical staple cartridge and not return with the tissue cutting member 1090 to the starting position. In still other embodiments, the tissue cutting member and the wedge sled assembly member may remain at the distal end of the staple cartridge member”, is interpreted as a removable interface between the wedge sled 1092 and shaft 1102).

Regarding Claim 10, Parihar further discloses wherein said axially movable firing member comprises a tissue cutting surface (1090-Fig. 36).

Regarding Claim 11, Parihar further discloses wherein said replaceable surgical staple cartridge comprises a garage portion (Fig. 36, the bottom proximal portion of 1060) configured to support said axially movable firing member therein when said axially movable firing member is in said starting position (Fig. 36, the bottom proximal portion of 1060 is capable of supporting assembly 1092 in the starting position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US Pub 20140305987) and further in view of Nicholas (US Pub 20180344318).

Regarding Claim 3, Parihar discloses in the parent claims, a rotary driven firing drive shaft and a removable staple cartridge.
However, Parihar fails to expressly disclose wherein said rotary driven firing drive shaft comprises: 
a proximal rotary drive shaft rotatably supported by said channel and operably interfacing with a source of rotary firing motions; and 
an onboard cartridge drive shaft rotatably supported in said replaceable surgical staple cartridge and in threaded engagement with said axially movable firing member supported therein, such that rotation of said onboard cartridge drive shaft in a first rotary direction moves said axially movable firing member from a starting position to an ending position within said replaceable surgical staple cartridge and rotation of said onboard cartridge drive shaft in a second rotary direction moves said axially movable firing 
Nicholas teaches a rotary driven firing drive shaft comprises: 
a proximal rotary drive shaft (P-Fig. 10) rotatably supported by said channel and operably interfacing with a source of rotary firing motions (paragraph [0073]); and 
an onboard cartridge drive shaft (116-Fig. 3) rotatably supported (Fig. 3 and paragraph [0064] shaft 116 is supported within cartridge assembly 104) in said replaceable surgical staple cartridge (104-Fig. 3) and in threaded engagement (Fig. 8) with said axially movable firing member (118-Fig. 3) supported therein, such that rotation of said onboard cartridge drive shaft in a first rotary direction moves said axially movable firing member from a starting position to an ending position within said replaceable surgical staple cartridge and rotation of said onboard cartridge drive shaft in a second rotary direction moves said axially movable firing member from said ending position to said starting position (Figs. 8-10 and paragraph [0073]), wherein said onboard cartridge drive shaft comprises a coupler configured to108 303028130 v1removably drivingly engage said proximal rotary drive shaft when said replaceable surgical staple cartridge is operably seated in said channel (Fig. 10, paragraph [0073], the male coupler portion of portion “P” that interfaces with the unreferenced drive member).
One of ordinary skill in the art, when considering the teachings of Nicholas, would have recognized that the staple cartridge and staple firing system of Parihar is capable of being modified to include a drive shaft support within a staple cartridge with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the stable cartridge and drive shaft as taught by Parihar, to have incorporated the staple cartridge and drive shaft as taught by Nicholas in order improve the cleaning of an end effector by reduce the amount of mechanism contained within the end effector.

Regarding Claim 4, Nicholas further teaches wherein said replaceable surgical staple cartridge comprises a camming assembly (120-Fig. 4) configured to drive surgical fasteners stored in said replaceable surgical staple cartridge into forming contact with said anvil when said camming assembly is moved from an unfired position to a completely fired position within said replaceable surgical staple cartridge (paragraph [0069]).

Regarding Claim 5, Nicholas further teaches wherein said camming assembly is configured to threadably engage said onboard cartridge drive shaft (Fig. 8, sled 120 is threadably engaged with drive screw 116 via member 118).

Regarding Claim 6, Nicholas further teaches wherein said camming assembly is configured to threadably disengage said onboard cartridge drive shaft when said camming assembly has reached said completely fired position (Fig. 10 and paragraph [0073], portion “P” is coupled to a drive member, denotes that portion “P” is capable of disengaging from a drive member).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US Pub 20140305987) and further in view of Leimbach (US Pub 20130248577).

Regarding Claim 12, Parihar discloses a surgical instrument in claim 1.
However, Parihar fails to expressly disclose the surgical instrument further comprising an anvil lockout assembly operably supported in said channel and configured to prevent movement of said anvil from said open position to said closed position unless the replaceable surgical staple cartridge is operably seated in said channel.
Leimbach teaches an anvil lockout assembly (250’-Fig. 29) operably supported in a channel (Fig. 29, lockout system 250’ is appears to be operably supported in proximal portion of channel 210) and configured to prevent movement of said anvil from said open position to said closed position unless the replaceable surgical staple cartridge is operably seated in said channel (paragraph [0087]).
One of ordinary skill in the art, when considering the teachings of Leimbach, would have recognized that end effector tool head (1004-Fig. 34) of Parihar is capable abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end effector tool head as taught by Parihar, to have incorporated the anvil lockout system as taught by Leimbach, so to lock the anvil of the end effector in an open configuration, in order to allow an operator to remove and replace a staple cartridge in to the end effector with minimal interference from the anvil during the staple cartridge removal and replace process.

Regarding Claim 13, Leimbach teaches wherein said anvil lockout assembly comprises a lockout member (400-Fig. 30) movable from a locked position (Figs. 33-34, member 400 has locked anvil 220 in the open position) wherein said lockout member prevents said anvil from moving to said closed position (paragraph [0090]) and an unlocked position (Figs. 37-42, member 400 is in an unlocked position) wherein said anvil is movable from said open position to said closed position (Figs. 37-42 and paragraph [0090]), and wherein said replaceable surgical staple cartridge comprises a cartridge body operably storing a plurality of surgical fasteners therein (paragraph [0079]) and comprising an unlocking feature (303-Fig. 38) configured to move said lockout member from said locked position to said unlocked position when said replaceable surgical staple cartridge is operably seated in said channel (Figs. 37-42 and paragraph [0090], portion 303 pushed member 400 and portion 223 out of a locked position within notch 218).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US Pub 20140305987) and as modified by Nicholas (US Pub 20180344318) and further in view of Rethy (US Pub 20070125828).

Regarding Claim 14, Parihar and as modified by Nicholas in the parent claim, discloses a surgical instrument with a replaceable staple cartridge wherein a firing member and cam assemble traverse the length of the staple cartridge.
However, Parihar and as modified by Nicholas fail to expressly disclose a firing member lockout assembly movable from a first position wherein said firing member lockout assembly prevents said axially movable firing member from moving from said starting position to said ending position and a second position wherein said firing member lockout assembly permits said firing member to move from said starting position to said ending position, wherein said camming assembly is 110 303028130 v1configured to move said firing member lockout assembly into said first position when said camming assembly is in said unfired position.
Rethy teaches a firing member lockout assembly (50-Fig. 4) movable from a first position wherein a firing member lockout assembly prevents an axially movable firing member from moving from a starting position to a ending position (paragraph [0209], mechanism 50 prevents firing of the surgical stapler until cartridge 16 is properly installed, is interpreted as prevent the a firing stroke) and a second position (paragraph [0211], mechanism 50 is moved to an unlocked position which allow longitudinal movement of a firing member), wherein said camming assembly (Fig. 9 and paragraph [0211], assembly of portion 60a and proximal end surface of staple cartridge 16)110 303028130 v1configured to move said firing member lockout assembly into said first position when said camming assembly is in said unfired position (paragraph [0209], mechanism 50 prevents firing of the surgical stapler until cartridge 16 is properly installed, is interpreted as a locked assembly in the unfired position).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US Pub 20140305987) and further in view of Leimbach (US Pub 20130248577) and Rethy (US Pub 20070125828).
 
Regarding Claim 15, Parihar discloses a surgical instrument (2-Fig. 1), comprising:
an elongate channel (1024-Fig. 36) configured to support a replaceable (paragraph [0210]) surgical staple cartridge (1060-Fig. 36) therein; 
an anvil (1042-Fig. 36) movably supported on said elongate channel and configured to selectively move between an open position and a closed position (paragraph [0212]); 
(1070-Fig. 35) operably interfacing with said anvil and configured to move said anvil between said open position and said closed position upon application of rotary opening and closing motions thereto (paragraph [0213]); 
an axially movable firing member (1092-Fig. 35) supported for sliding engagement with said elongate channel and said anvil when said anvil is in the said closed position (paragraph [0214] and Figs. 32-36, shaft 806 is connected to coupler 51 which interfaces with coupler 57, wherein the rotation of motor 805 will rotate firing system 1100);
an rotary driven firing system (1100-Fig. 37) operably interfacing with said axially movable firing member to move said axially movable firing member between a starting position and an ending position upon application of rotary firing and retraction motions thereto (paragraph [0214]).
However, Parihar fails to expressly disclose:
an anvil lockout assembly operably supported in said elongate channel and configured to prevent movement of said anvil from said open position to said closed position unless the replaceable surgical staple cartridge is operably seated in said elongate channel; and 
a firing member lockout assembly movable from a first position wherein said firing member lockout assembly prevents said firing member from moving from said starting position to said ending position and a second position wherein said firing member lockout assembly permits said firing member to move from said starting position to said ending position.
(250’-Fig. 29) operably supported in an elongated channel (Fig. 29, lockout system 250’ is appears to be operably supported in proximal portion of channel 210) and configured to prevent movement of an anvil from an open position to a closed position unless a replaceable surgical staple cartridge is operably seated in said channel (paragraph [0087]).
One of ordinary skill in the art, when considering the teachings of Leimbach, would have recognized that end effector tool head (1004-Fig. 34) of Parihar is capable of being modified to include an anvil lockout system, as taught by Leimbach, so to hold the anvil in the open positon until a new staple cartridge is installed into the channel of the end effector (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end effector tool head as taught by Parihar, to have incorporated the anvil lockout system as taught by Leimbach, so to lock the anvil of the end effector in an open configuration, in order to allow an operator to remove and replace a staple cartridge in to the end effector with minimal interference from the anvil during the staple cartridge removal and replace process.
However, Parihar and as modified by Leimbach fails to expressly disclose a firing member lockout assembly movable from a first position wherein said firing member lockout assembly prevents said firing member from moving from said starting position to said ending position and a second position wherein said firing member lockout assembly permits said firing member to move from said starting position to said ending position.
(50-Fig. 4) movable from a first position wherein a firing member lockout assembly prevents a firing member from moving from a starting position to a ending position (paragraph [0209], mechanism 50 prevents firing of the surgical stapler until cartridge 16 is properly installed, is interpreted as prevent the a firing stroke) and a second position wherein said firing member lockout assembly permits said firing member to move from said starting position to said ending position (paragraph [0211], mechanism 50 is moved to an unlocked position which allow longitudinal movement of a firing member).
One of ordinary skill in the art, when considering the teachings of Rethy, would have recognized that end effector tool head (1004-Fig. 34) of Parihar is capable of being modified to include a loading and lockout mechanism, as taught by Rethy, so to incorporate a lockout mechanism that prevents axial movement of a firing member until the staple cartridge is properly seated in an end effector (paragraph [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end effector tool head, as taught by Parihar, to have incorporated loading and locking mechanism, as taught by Rethy, to provide a firing member lockout mechanism in the end effector, in order to prevent axial movement of firing member before a staple cartridge is properly seated in the end effector so to provide a safety feature to protect the operator from bodily injury. 

Regarding Claim 16, Parihar discloses a replaceable staple cartridge with a cartridge body operably storing a plurality of surgical fasteners therein (paragraph [0210], and Fig. 34, staple pockets 1066 contain staples); and a camming assembly (1092-Fig. 36) configured to drive said surgical fasteners stored in said cartridge body into forming contact with said anvil (paragraph [0214]) when said camming assembly is moved from an unfired position to a completely fired position within said cartridge body (paragraphs [0214], wedge 1092 is distally driven through cartridge 1060); and
Rethy teaches the firing member lockout assembly in the parent claim and Rethy further teaches a camming assembly (Fig. 9 and paragraph [0211], proximal end surface of assembly 16) configured to move said firing member lockout assembly into said first position 111303028130 v1when said camming assembly is in said unfired position and said cartridge body is operably seated in said elongate channel (paragraph [0211], examiner notes that cartridge assembly 13 may be mounted in section 12 and without leg portion 60a inserted in to the section 12, the cartridge is operably seated in a channel and rocker 52 of locking mechanism 50 is maintained in a locked position).

Regarding Claim 17, Parihar further discloses wherein said rotary driven firing system comprises a rotary firing drive shaft (1102-Fig. 35) operably supported in said elongate channel (Fig. 35, the bottom of housing 1010 defines a channel which operably supporting the shaft 1102) and operably interfacing with a source of rotary drive motions (Fig. 33, 57 interfaces with 51), and wherein said rotary firing drive shaft threadably engages said firing member and said camming assembly (shaft 1102 is threadably engage with wedge 1092 via nut 1110 and bar 1112).

Regarding Claim 18, Parihar further discloses wherein said camming assembly is movably stored in said cartridge body (paragraph [0214], motion through the cartridge is interpreted as being movably stored in the cartridge body) and configured to threadably engage said rotary firing drive shaft when said cartridge body is operably seated in said elongate channel (Fig. 36, sled 1092 is capable of thread engagement with shaft 1102 via 1090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/24/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731